DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in view of Walters (US 20110283990 A1) and Seidler (US 7337497 B2).
Regarding claim 1, Sazegar discloses a chimney vent cap for controlling flow of exhaust gases from a cooking device having a base and a lid movable relative to the base with the lid having a chimney through which the exhaust gases exit, the chimney vent cap comprising: 
a base member (52) adapted to receive (i.e., contact) at least a portion of the chimney (50) of the cooking device at a first end (bottom face), the base member defining an opening at a second end (top face, see Fig. 3) through which exhaust gases exiting the chimney pass; and 
a control member (54, Fig. 2) without holes adapted for selective movement relative to the base member (52) into a configuration of the control member and said base member in which a portion of the opening in the base member is occluded by said control member (Fig. 2)

Sazegar fails to disclose:
wherein the base member is adapted to receive at least a portion of the chimney within the base member at a first end; and
 a retaining means (interpreted under 112f to be a magnetic or equivalents) adapted to retain the configuration of the control member and the base member in response to movement of the lid of the cooking device relative to the base of the cooking device during opening or closing of the lid when the cooking device is in use for cooking, wherein the retaining means is embedded in the base member and a portion of the control member is always over the retaining means.

Walters teaches a chimney vent cap for a cooking device, comprising: a base member (170, Fig. 9) adapted to receive at least a portion of the chimney within the base member at a first end (bottom of member 170), said base member defining an opening at a second end (top of member 170) through which exhaust gases exiting the chimney pass.  
It would have been obvious to a person skilled in the art at the time of invention to modify Sazegar wherein the base member is modified to be adapted to receive at least a portion of the chimney within the base member at a first end, similar to how it is taught in Sazegar, for ease of manufacturing and because the base member design of Walters is stronger.  The cooking device of Sazegar is molded using ceramic material.  It would be difficult to mold the base member (Sazegar, 52) because of its unique shape and because it is so thin.  Moreover, the base member (Sazegar, 52), which is shown as a small annular lip, is a weak point of the cooking device because it is thin and easy to fracture.  Repeated closure of the vent cap would cause stresses and strains on the lip.  And it is easy to imagine that the base member (52) would chip or break off if the user accidentally bumps the base member into a wall or hard object.  Walters teaches a vent cap and chimney design that is easier to manufacture, especially if it were made of a metal or another material that is easy to bend/shape (see para. 47 of Walter teaching where the cap can be made of metal).  The base member is also a stronger design and it would help reinforce the chimney, which is also a weak point of the cooking device.

Seidler teaches a magnetic hinge, comprising: 
a retaining means (16, 16’, 18, 18’) adapted (i.e., capable) to retain the configuration of the control member (12, 12’, 12A) and the base member (14, 14’, 14A), wherein the retaining means is embedded in the base member and a portion of the control member is always over the retaining means.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to replace the fastener (58) disclosed in Sazegar with a magnetic hinge, as taught by Seidler, and therefore comprise a retaining means adapted to retain the configuration of the control member and the base member in response to movement of the lid of the cooking device relative to the base of the cooking device during opening or closing of the lid when the cooking device is in use for cooking (with the modification, there would be no relative movement between the control member and the base member if the control member is rotated 180 degrees from its fully closed position, and the lid is then slightly lifted upward from the base), wherein the retaining means is embedded in the base member and a portion of the control member is always over the retaining means.  
The modification prevents rusting of the retaining means since the retaining means are not exposed to the elements.  Moreover, having hidden magnetic retaining means is more aesthetically pleasing than having a bolt and nut fastener assembly.

Regarding claim 2, modified Sazegar discloses wherein the retaining means adapted to retain the configuration of the control member and the base member comprises a magnetic force (via magnets) is utilized to retain the configuration of the control member and the base member.
Regarding claim 3, modified Sazegar discloses wherein the retaining means adapted to retain the configuration of the control member and the base member comprises a magnet capable of exerting the magnetic force sufficient to retain the configuration of the control member and the base member.
Regarding claim 6, Sazegar discloses wherein the chimney vent cap comprises a planar surface (bottom face of the control member 54) configured to at least partially occlude the opening defined by said base member. 
Regarding claims 7, 15, Sazegar discloses wherein the chimney vent cap comprises a drip edge (circumferential edge of the control member 54) adapted to at least partially prevent liquid from entering the opening defined by the base member (the circumferential edge creates a seal with the base member to prevent liquid from entering between the circumferential edge and the base member). 
Regarding claims 8, 16, Sazegar discloses wherein the base member defines a central longitudinal axis (central axis of the chimney), and wherein the control member and the base member are configured for relative rotation therebetween about a rotational axis (axis through pivot pin 58) offset from the central longitudinal axis. 
Regarding claim 10, modified Sazegar discloses (see modification made in the rejection of claim 1) a chimney vent cap for controlling flow of exhaust gases from a cooking device having a base and a lid movable relative to the base with the lid having a chimney through which the exhaust gases exit, the chimney vent cap comprising: 
a base member adapted to receive at least a portion of the chimney of the cooking device within the base member at a first end, the base member being adapted to receive exhaust gases flowing from the chimney in a predominant direction, the base member having an opening  at a second end to permit exit of the exhaust gases; 
a control member without holes adapted for selective movement by a user relative to the base member into a plurality of configurations of the control member and the base member to control the flow of exhaust gases from the base member through said opening by occluding the opening using the control member; 
wherein the control member and the base member are operable to control the flow of exhaust gases from the chimney without changing the predominant direction of travel of the exhaust gases and without insertion of the user's fingers into the exhaust gases; and 
a retaining means adapted to retain the respective configuration of the control member and the base member in response to movement of the lid of the cooking device relative to the base of the cooking device during opening or closing of the lid when the cooking device is in use for cooking, wherein the retaining means is embedded in the base member and a portion of the control member is always over the retaining means.. 
Regarding claim 11, Sazegar discloses wherein the control member is movable relative to the opening of the base member in a direction substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 12, Sazegar discloses wherein the control member comprises a surface (top face or bottom face of the control member 54) movable in a plane substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 13, Sazegar discloses wherein said chimney vent cap comprises a grip member (56) extending from the control member and beyond the periphery of the base member regardless of the then current configuration of the control member and the base member (if the control member pivoted enough, then the grip member would be outside the periphery of the base, see Fig. 2; note: the periphery could be defined by the outer dimensions of the base member, which means that the grip member is always outside the periphery of the base member), the grip member being adapted for grasping and movement by the user to move the control member relative to the base member and into a different configuration of the plurality of configurations absent insertion of the user's fingers into the exhaust gases.
Claims 4, 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in view of Walters (US 20110283990 A1) and Seidler (US 7337497 B2), as applied to claim 1, and further in view of Find (US 7172101 B2).
Regarding claim 4, 18, modified Sazegar discloses wherein the control member and the base member are pivotally (via a magnetic hinge) connected for rotation therebetween, EXCEPT wherein the chimney vent cap further comprises a stop adapted to limit angular rotation between the control member and the base member in a first angular direction. 
Find teaches a plurality of magnetic stops (3, 4) to limit angular rotation between the control member (2) and the base member (1) in a first angular direction.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sazegar to include a plurality of stops adapted to limit angular rotation between the control member and the base member in a first angular direction.
The modification would allow the vent opening to be maintained in the desired configuration, and not close due to accidental impact, or if the lid is raised.  The result is improved convenience and assurance for the user.  Moreover, the magnets provide convenient set points for a degree of opening for the exhaust to flow out.  This allows the user to configure the grill for specific cooking conditions so that the food is cooked consistently each time.     
Regarding claim 5, modified Sazegar discloses wherein the stop comprises a first stop (Find; one of the magnet pairs 3, 4) and the chimney vent cap further comprises a second stop (Find, another one of the magnet pairs 3, 4) adapted to limit angular rotation between said control member and the base member in a second angular direction. 
Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1) and Seidler (US 7337497 B2), as applied claim 1, and further in view of Lim (GB 2316601 A).
Regarding claims 9, 17, Sazegar fails to disclose wherein said opening defined by said base member has a non-circular periphery. However, a mere change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening was significant.  See MPEP 2144.04(IV)(B).  Moreover, it is also known in the art where the base member of a vent has a non-circular periphery (see fig. 6 of Lim showing a rectangular shaped base member.  A person may be motivated to have such a configuration to simplify manufacturing, for ease of use, or for stylistic reasons.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1) and Seidler (US 7337497 B2), as applied claim 1, and further in view of Bruno (US 20080230045 A1).
Regarding claim 14, Sazegar discloses wherein the base member and the control member are pivotally connected for relative rotation therebetween about a rotational axis (via the magnetic hinge of Seidler), and wherein said grip member is rotatable about the rotational axis along a path always extending outside of the periphery of the base member (the periphery could be defined by the outer dimensions of the base member, which means that the grip member is always outside the periphery of the base member; however, see Bruno below if this explanation is not convincing). 
Bruno teaches a vent cap having a grip member (22, Fig. 1) that is rotatable about the rotational axis (23) along a path always extending outside of the periphery of a base member.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sazegar wherein said grip member is rotatable about the rotational axis along a path always extending outside of the periphery of the base member.  The motivation to combine is so that the user can keep his hand far from the hot exhaust gas.  The grip member of Bruno also provides more leverage for the user when rotating the control member, thereby making it easier to rotate the control member.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have either been addressed in the 6/27/2022 advisory action, or do not apply to the current rejections.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762